Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
3. Claims 1-20  are  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10582507. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims 1-21 of the patent number 10/582,507 discloses
a transceiver device, comprising: a processor;  and a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising: receiving a packet at a protocol stack of a radio access network;  in response to determining that the packet is 
associated with a predefined radio access bearer, encoding the packet with a rateless fountain code, resulting in a first group of encoded packets, wherein the encoding the packet with the rateless fountain code facilitates reconstructing the packet from a second group of encoded packets, and wherein a first number of bits associated with 
     wherein the operations further comprise: transmitting each encoded packet of the first group of encoded packets to respective relay devices of the group of relay devices; 
 wherein the encoding the packet using the rateless fountain code further facilitates reconstructing the packet from the first group of encoded packets when an encoded packet of the first group of encoded packets is missing;  
      wherein the predefined radio access bearer is a radio access bearer that satisfies a criterion with regard to latency and reliability of the radio access bearer;
     wherein the operations further comprise: encoding the packet using the rateless fountain code at a packet data convergence protocol layer of the protocol stack of the radio access network; 
     wherein the operations further comprise: encoding the packet using the rateless fountain code before a packet data convergence protocol layer of the protocol stack; 
      wherein the transceiver device is a base station device and the receiver device is a user equipment device; 
      wherein the transceiver device is a user equipment device and the receiver device is a base station device;  
     wherein the operations further comprise: attaching identical headers to each encoded packet of the first group of encoded packets;  
 

     a method, comprising: determining, by a radio access network device comprising a processor, that a packet is associated with a radio access bearer satisfying a defined criterion relating to latency and reliability of the radio access bearer, wherein the radio access network device is part of a radio access network;  encoding, by the radio access network device, the packet with a rateless fountain code resulting in a first group of encoded packets, wherein the encoding the packet with the rateless fountain code facilitates reconstructing the packet from a second group of encoded packets, and wherein a first number of bits associated with the second group of encoded packets is at least equal to a second number of bits associated with the packet;  and transmitting, by the radio access network device, the first group of encoded packets to a user equipment device via a split bearer associated with a group of network paths of the radio access network; and    receiver device, comprising: a processor;  and a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising: receiving first encoded packets associated with a split bearer, wherein the first encoded packets are received from respective relay devices;  verifying an integrity of the first encoded packets;  determining that the first encoded packets are associated with a radio access bearer satisfying a defined criterion relating to latency and reliability;  and decoding the first encoded packets using a rateless fountain code, resulting in a decoded packet, and wherein the first encoded packets are encoded with the rateless fountain code that 

The applicant's claims 1-20  broaden the scope of the claims 1-21 of patent number 10582507  by eliminating wherein the encoding the packet with the rateless fountain code facilitates reconstructing the packet from a second group of encoded packets, and wherein a first number of bits associated with the second group of encoded packets is at least equal to a second number of bits associated with the packet . It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re karlson, 136 USPQ 184 (CCPA). Also note Ex Parte Raine, 168 USPQ 375 (bd. App. 1969); omission of a reference element whose function is not need would be obvious to one skilled in the art.
This is a non-provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

4.     Claims 1-3, 9,10,11, 12, 15-18, and 20 are rejected under 35 U.S.C. 102(a1) as being anticipated by Cui et al. ( FMTCP: A fountain Code-based Multipath Transmission Control Protocol).

For Idependent claims 1,11, and 16, Cui. ( FMTCP: A fountain Code-based Multipath Transmission Control Protocol) discloses a system/method comprising


    For dependent claims 2-3, 9, 10, 12, and 15, 17-18, and 20,Cui. ( FMTCP: A fountain Code-based Multipath Transmission Control Protocol)  also disclose wherein the operations further comprise: transmitting each encoded packet of the group of encoded packets to respective relay devices of the group of relay devices ( See encoding in figure 1) ; 
wherein the encoding the packet using the rateless fountain code facilitates reconstructing the packet from the group of encoded packets when an encoded 
wherein a first number of bits associated with the encoded packets is at least as large as a second number of bits associated with the decoded packet (  packets ( See coding analysis consideration in page 368); 
wherein the operations further comprise: attaching identical headers to each encoded packet of the group of encoded packets ( See coding analysis consideration in page 368) ; and
wherein the encoding the packet with the rateless fountain code further comprises: splitting the packet into a number of encoded packets, wherein the number of encoded packets is based on a number of relay devices of the group of relay devices) See coding analysis consideration in page 368).

5. The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating
obviousness or nonobviousness.



A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.    Claims 4, 5, 6,  8, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Cui et al. in view of Callard et al. ( 2015/058113).

For claims 4,5, 6, 8,13 and 14 , Cui et al discloses all the subject matter of the claimed invention with the exception of wherein the predefined radio access bearer is a radio access bearer that satisfies a criterion with regard to latency and reliability of the radio access bearer; wherein the operations further comprise: encoding the packet using the rateless fountain code at a packet data convergence protocol layer of the protocol stack of the radio access network; wherein the transceiver device is a base station device , wherein the transceiver device is a base station device and the receiver device is a user equipment device , and the receiver device is a user equipment device; and wherein the radio access bearer conforms to an ultra- reliable low latency communication protocol in a communication network. Callard et al. from the same or similar field of endeavor teach 
wherein the operations further comprise: encoding the packet using the rateless fountain code at a packet data convergence protocol layer of the protocol stack of the radio access network; wherein the transceiver device is a base station device and the receiver device is a user equipment device; and wherein the radio access bearer conforms to an ultra- reliable low latency communication protocol ( See paragraphs G082,G03Gand 0034), Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to use wherein the predefined radio access bearer is a radio access bearer that satisfies a criterion with regard to latency and reliability of the radio access bearer; wherein the operations further comprise: encoding the packet using the rateless fountain code at a packet data convergence protocol layer of the protocol stack of the radio access network; wherein the transceiver device is a base station device and the receiver device is a user equipment device; and wherein the radio access bearer conforms to an ultra- reliable low latency communication protocol as taught by Callard et al. in the communication network of Cui et al. for the purpose of making the system more reliable.

8. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Majmundar et al. ( 2019/0357196) is cited to show a system which is considered pertinent to the claimed invention. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANG T TON/Primary Examiner, Art Unit 2476                                                                                                                                                                                                        /D.T.T/Primary Examiner, Art Unit 2476